82 F.3d 421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lanny KAY, Appellant,v.DEPARTMENT OF AGRICULTURE, Daniel R. Glickman, Agent, Appellee.
No. 95-3207SI
United States Court of Appeals, Eighth Circuit.
Submitted:  April 8, 1996.Filed:  April 17, 1996.

Before McMILLIAN and FAGG, Circuit Judges, and BURNS,* District
PER CURIAM.


1
Lanny Kay appeals a decision of the district court upholding the Secretary of Agriculture's denial of benefits under the Disaster Assistance Act of 1988.   After a careful review of the record and the parties' briefs, we affirm substantially for the reasons stated in the district court's order.   See 8th Cir.  R. 47B.



*
 The HONORABLE JAMES M. BURNS, United States District Judge for the District of Oregon, sitting by designation